Citation Nr: 1027884	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  04-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1968 to March 
1970.  He had periods of active duty for training in December 
1967 and June 1968.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
the Veteran's application to reopen a claim for service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  

In the September 2008 letter, the RO notified the Veteran that 
his claim was previously denied for lack of a current PTSD 
diagnosis.  In fact, the Veteran's PTSD claim was denied in both 
the January 2003 RO decision and January 2007 Board decision for 
lack of verifiable stressor.  Therefore, the AMC/RO should 
provide the Veteran with a proper notice letter that addresses 
his application to reopen a claim for service connection for PTSD 
that complies with the Court's holding in Kent.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran with 
a notice letter consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), informing 
him of the unique character of evidence that 
must be presented as to his claim concerning 
whether new and material evidence has been 
presented to reopen claim of entitlement to 
service connection for PTSD.  He should be 
informed of the correct for the prior denial 
of service connection for PTSD, which was the 
lack of verifiable stressor evidence.  He 
must be provided sufficient time to respond.

2.  The AMC must determine if new and 
material evidence has been received since 
January 2007 Board denial, to reopen the 
Veteran's claim of service connection for 
PTSD.  If the claim is reopened, the AMC must 
determine if service connection is justified.  
If a claim is not reopened, the Veteran and 
his representative should be furnished an 
appropriate SSOC and given an opportunity to 
respond. The case should then be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


